Present — Nolan, P. J., Carswell, John*605ston, Sneed and Wenzel, JJ. The motion for reargument is granted in view of the recent decision in People v. Bichetti (302 N. Y. 290). On reargument, the order of this court dated May 15, 1950, is vacated, and the decision of this court, made on the same date, is amended to read as follows: Order of the County Court, Queens County, denying a motion coram nobis, to vacate a judgment of that court which convicted defendant, on his plea of guilty, of the crimes of burglary, third degree, and petit larceny, reversed and the motion coram nobis is remitted to the County Court, Queens County, for the purpose of holding a trial and making a determination of the questions of fact arising upon said motion. (See People V. Richetti, 302 N. Y. 290.) Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ., concur.